Title: From Alexander Hamilton to Isaac Craig, 4 December 1799
From: Hamilton, Alexander
To: Craig, Isaac


          
            Sir,
            NY. Decr. 4th—99
          
          You will be pleased to take charge as Pay master, of the Forts Fayette, Franklin, Le Beof and Presq’ Isle, or of such of them as may have garrisons. You will receive your instructions from the Deputy Pay Master General to the Western army, and from the Pay Master General.
          W—
          Major Craig
        